 SEVEN UP BOTTLING CO. OF SACRAMENTOTonkin Corp. of California, d/b/a Seven UpBottling Co. of SacramentoandChauffeurs,Teamsters& Helpers Local No. 150,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers ofAmerica.TonkinCorp.of California,d/b/a Seven UpBottling Co.of SacramentoandChauffeurs,Teamsters&HelpersLocalNo. 150,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica.Cases 20-CA-3430, 20-RC-5409, and20-RC-6220.June19, 1967DECISION AND ORDEROn January 24, 1966, Trial Examiner Martin S.Bennett issued his Decision in the above-entitledproceedings, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision, and supporting briefs.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and theentirerecord in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following additions andmodifications.The Respondent is engaged in the operation of asoft drink bottling plant and the sale and distributionof soft drinks in Sacramento, California. On April 2,1963, the Union filed a representation petitionseeking an election for purposes of representing theRespondent'sproductionandmaintenanceemployees,includingsalesdeliverydrivers.However, at approximately the same time, theRespondent engaged in certain conduct allegedlyviolative of the Act. After a hearing, the TrialExaminer found, and the Board adopted hisfindings,' that the Respondent had violated Section8(a)(1), (2), and (3) of the Act.The Board,inter alia,directed the Respondent towithdraw recognition from the Independent Unionand to cease giving effect to its contract with suchUnion until the latter was certified as the bargainingrepresentative by the Board. Thereafter, the Courtof Appeals for the Ninth Circuit remanded the case2'TonkinCorp of California, d/b/a Seven Up Bottling Co ofSacramento, 147 NLRB 4012 352 F 2d 509 (C A 9)3American Ship Building Co v N L R B,380 U S 300607to the Board for consideration of the impact of thesubsequent Supreme Court decision in theAmericanShip Buildingcase.3 For reasons detailed in itsSupplemental Decision,4 the Board affirmed itsoriginal findings.The current dispute centers around Respondent'schange in operations involving its driver-salesmen.During the summer of 1964, the Respondent decidedtoalter itsmethod of distribution by utilizingdistributors5in lieuof its driver-salesmen.Wheninformed inOctober 1964 of the proposedchangeover, the employees concerned did notwelcome the proposal and thereafter contacted theTeamsters Union.On October 13, the Union wired Respondent,claimed to represent a majority of the driver-employees,andrequestedrecognition.OnOctober 19, Vice President Millard Tonkin replied,giving various reason why the Union's requestshould be resolved through proceedings before theBoard. Because of the employees' response to theproposedchange,Respondentdelayedthechangeover, and, apparently in an attempt to pointout the potential benefits of such a changeover,establishedtwopilotdistributorshipsonNovember 16. One of the pilot distributorships wascreated from the route of employee Fleck who wasnot offered the distributorship because Respondentfelthe was not capable of handling it. Fleck wasdischarged on November 16.By November 20, 1964, the Union had securedunionauthorization cards from a majority of theemployees (18 of approximately 23) in the overallunit;i.e.,theproductionandmaintenanceemployees including the driver-salesmen.OnDecember 8, 1964, the Union requested recognitionfor an overall unit and offered to prove its majority toany third party. On December 16, 1964, Respondentrefused recognition.The complaint alleges that Respondent engaged invariousformsof interference, restraint,andcoercion; refused to recognize the Teamsters Union;refused to bargain concerning the conversion of itsdriver-salesmenemployeestodistributors;discriminated against 10 of these driver-salesmen bydischarging them when they refused to acceptdistributorships;contributedassistance to theIndependentUnion; and all such conduct wasviolative of Section 8(a)(1), (2), (3), and (5) of the Act.The Trial Examiner found,inter alia,that theRespondent had violated Section 8(a)(5) by itsrefusal to recognize and bargain with the Union onDecember 16 and by its unilateral change in itsmethod of operation. He recommended that abargaining order be issued and that the Respondentbe ordered to reinstitute its former operation and" 158 NLRB 12235As noted by the Trial Examiner at in 2 of this Decision, theissuewhether the distributorswouldbeemployeesorindependent contractors was not raised165 NLRB No. 61 608DECISIONSOF NATIONALLABOR RELATIONS BOARDreinstatethe nine driver-salesmen discharged as aresult of the change after the duty to bargain arose.The Trial Examiner concluded, however, that thedischarge of driver-salesman Fleck on November 16,1964, at thetimetwo pilot distributorships wereinaugurated, was not violative of the Act because itoccurred prior to the date Respondent's duty tobargain arose. The Trial Examiner considered itunnecessary to pass on the General Counsel'sallegation that the changeover also violated Section8(a)(3), stating as his reason that the remedy for sucha violation would be identical to that which herecommended. Although he did not pass on theallegation that the discharges were discriminatorilymotivated, he assumed that the changeover "wasinitiallymade for economic considerations only."For the reasons noted hereafter, we find that thechange in operations was discriminatorily motivatedand the discharges of all driver-salesmen, includingthat of Fleck, were violative of Section 8(a)(3) and (1)of the Act.We have previously found that this Respondenthad engaged in conduct violative of the Acts in orderto prevent the Teamsters Union from representingits employees. We must now consider whether therecord supports the allegation that Respondent'schange to a distributorship system was alsodiscriminatorilymotivated in that it was no morethan a device for continuing its longstanding policyof opposition to the Teamsters Union.Subsequent to theinitialannouncement by theRespondentofthepossiblechangetoadistributorship system, several incidents occurredwhich seriously undermine Respondent's assertionthat economic consideration alone motivated theproposed change.In November 1964, during a conversation betweenemployee Hill and Supervisor Meyer concerning theproposed changeover, Hill suggested that the newsystem had been devised to keep the Teamsters out.Meyer admitted that Hill "might be right." InJanuary 1965, plant foreman Yori told one of thedrivers that Respondent "would do anything to keepthe union out, and they wouldn't be doing this[converting to a distributorship system] ifitwasn'tfor theunion." At approximately the same time, Yoritold a plant employee that the drivers were beingdischarged and Respondent would "start on theplant next." He indicated that the Respondent's vicepresident would figure out which employees votedfor the Teamsters and "he [Yori] would have to letthem go." Several otherstatementsmade by Yoriclearly indicate that the Respondent was unhappyabout the prospect of the Teamsters representingthe employees and was prepared to go to greatlengths to avoid such an occurrence.In sum, in view of the history of longstandingopposition to the Teamsters Union becoming thebargaining representative of its employees asevidenced by the facts found in our initial decisioninvolving thisRespondent and the more recentincidents related previously, we conclude and findthatRespondent's change to a distributorshipsystem was not motivated by economic reasons but,to the contrary, was motivated in substantial part bya discriminatory reason, i.e., to change the status ofits employees to independent contractors in order todeny them representation by the Teamsters Union.As we have found.that Respondent's change to adistributorship was discriminatorily motivated, wealso find, contrary to the Trial Examiner, that thedischarges of employee Fleck on November 16,1964, and nine other drivers during the period fromJanuary 5 through February 12, 1965, which resultedfrom such changeover, were violative of Section8(a)(3) and (1) of the Act.Further,we agree with the Trial Examiner'sconclusion that the Respondent's changeover of itsdriver routes to distributorships without bargainingwith the Teamsters Union constituted an unlawfulrefusal to bargain within the meaning of Section8(a)(5) of the Act. On December 8, 1964,7 the datethe Respondent's duty to bargain arose, the plan tochange the system of operation was nota faitaccompli.While a decision about such a change hadbeenmade during the summer of 1964, theemployees' reaction to the announcement of the planresulted in a postponement of its implementationand the establishment of two pilot routes. Additionalchangesweremade between the date theexperimental pilot routes were established and thedate the changeover was completed.On December 8 the Respondent, with theexception of two pilot distributorships previouslynoted, had not carried out its original plan, nor isthere anything in the record to indicate that theRespondent had any obligation or commitment tocarry out the change to the proposed distributorshipsystem. The decision was not final and irrevocable,but rather was executory in nature and theRespondent was able to take any course of action itchosewithregardtotheconceptofdistributorships.8We conclude, therefore, that onthe date the duty to bargain arose, the issue of thechange to distributorships was under continuingconsideration and, as implementing it would and diddo away with unit jobs, it was a mandatory subjectfor bargaining.9 As we have previously found that6 In reviewing the Board's initial decision involving thisRespondent, the Court of Appeals for the Ninth Circuit noted inpartThe "record at bar discloses evidence that Respondent wasinhospitable to any prospect of the Teamsters' Unionbecoming bargaining representative of its employees in lieuof the 7-Up Employees Union " 352 F 2d 509 at 510 (C A 9)'As did the TrialExaminer,we find that the Teamsters Unionrepresented a majority of the employees in the overall unit as ofDecember 8, 1964,and that the Respondent was under anobligation to meet and bargain with the Union on and after thatdate8Hartmann Luggage Company,145 NLRB 15729Fibreboard Paper Products Corp v N L.R.B, 379 U.S 203 SEVEN UP BOTTLING CO. OF SACRAMENTORespondent's offer of distributorships and thedischarges resulting therefrom were discriminatorilymotivated,we further conclude that thesedischarges formed an integral part of Respondent'splan to evade its obligation to bargain with theemployees' chosen representative. By rejecting theTeamsters request for recognition and refusing tobargainwith the Union about changing from asystem of driver-salesmen to one of distributorships,the Respondent violated Section 8(a)(5) and (1) of theAct.ADDITIONAL CONCLUSIONS OF LAWBy terminating Victor Fleck, Sr., Leo Kaderly,CharlesRiffle,Howard Hill, GeorgeWymore,Wesley Earl, Roy Elton, Martin Nappen, DouglasKahlor, and Clyde Smith, Respondent has engagedinunfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.THE REMEDYAs we found that the Respondent violated Section8(a)(3)and (1) by discharging the above-namedemployees, we hereby modify the Trial Examiner'sremedy by including Victor Fleck, Sr., with the otheremployees who are to be restored to their formerpositions and made whole.Having found that Respondent had a duty tobargainwiththeTeamstersonandafterDecember 8, 1964, we agree with the Trial Examinerthat no question concerning representation existedat the time of the holding of the election in February1965. Accordingly, we shall order that the electionbe set aside and the petition dismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Tonkin Corp. ofCalifornia,d/b/aSevenUp Bottling Co. ofSacramento, Sacramento, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified:1.Add the following as paragraph 1(d) to the TrialExaminer's Recommended Order:"(d) Discouragingmembership in Chauffeurs,Teamsters & Helpers Local No. 150, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, or any other labororganization, by discharging employees or otherwisediscriminating against them in any manner in regardto their tenure of employment, or any term orcondition of employment."2.Amend the second full indented paragraph inthe notice by adding the name "Victor Fleck, Sr.,"to the list of names following that paragraph.6093.Add the following paragraph to the notice:WE WILL NOT discourage membership inChauffeurs,Teamsters& Helpers LocalNo. 150,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica, or any other labororganization,by discharging employees orotherwise discriminating against them in anymanner in regard to their tenure of employment,or any term or condition of employment.IT IS FURTHER ORDERED that the election held inCases 20-RC-5409 and 20-RC-6220, be set aside,and the petitions therein be, and they hereby are,dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner: This consolidatedmatter was heard at Sacramento, California, on August 3,4, 5, and 10, 1965, and the record closed on August 25,1965.With respect to unfair labor practices, the amendedcomplaint'allegesthat,onand after July 1964,Respondent, Tonkin Corp. of California, d/b/a Seven UpBottling Co. of Sacramento. had engaged in unfair laborpractices within the meaning of Section 8(a)(1), (2). (3), and(5) of the Act.By order dated May 25, 1965, the Regional Director forRegion 20 ordered consolidated for hearing with theforegoing certain objections to conduct affecting the resultof an election held on February 26, 1965, in Cases20-RC-5409 and 20-RC-6220, as well as challenges toballots by Respondent sufficient in number to affect theresult.More specifically, the Union lost the election by avote of 9 to 5, with 7 ballots challenged.On October 26, 1965, Respondent moved that certainerrors in the transcript of testimony be corrected. Themotion is granted consistent with the response of theGeneral Counsel on October 27. Both documents arehereby received in evidence as Trial Examiner's Exhibits5 and 6, respectively. It is noted that General Counsel'sExhibits 10 and 11 were rejected and that they were thelast proffered by him.Briefs have been submitted by all parties. Upon theentire record in the case, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent, Tonkin Corp. of California, d/b/a Seven UpBottling Co., is a California corporation maintaining itsprincipal office and place of business at Sacramento,California, where it is engaged in the operation of a softdrink bottling plant and the sale and distribution of softdrinks at wholesale. It annually purchases and receivesgoods and services valued in excess of $50,000 directlyfrom points outside the State of California. I find that the'IssuedMay 25, 1965, and based upon charges filedJanuary 15, and April 8, 1965, by Chauffeurs, Teamsters &Helpers Local No 150,InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, herein calledthe Union. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations of Respondent affect commerce within themeaning of Section 2(6) and(7) of the Act.SeeTonkinCorp. of California,d/b/a SevenUp Bottling Co. ofSacramento,147 NLRB 401.H.THE LABOR ORGANIZATION INVOLVEDChauffeurs,Teamsters& Helpers Local No. 150,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen& Helpers of America is a labororganizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. PrefatoryStatement;the IssuesThis proceeding is the latest round of a battle reflectingtheeffortsof the UniontoorganizeRespondent'semployees who had been covered by a contract with anindependent labor organization,viz,Sacramento 7-UpEmployees'Union,herein called the Independent. Therecord demonstrates that Respondent enjoys and prefersthe latter relationship.The complaint in effect alleges that Respondent hasengaged in various forms of interference,restraint, andcoercion;refused to recognizetheUnion;refused tobargainwith the Union concerning the conversion ofcertain of its driver-salesmen employees to distributors,the latterconcededlybeing independent contractors;discriminated against 10 of said drivers; and contributedassistance to the above-named independent union.Obviously,there can be no duty to bargain with theUnion if a contractual relationship exists with anotherlabor organization.The GeneralCounsel has thereforeasked that official notice be taken of a previous Boarddecision involvingRespondent,vtz,TonkinCorp. ofCalifornia,d/b/a Seven Up BottlingCo. of Sacramento,147NLRB 401, whereinthe Board,on June 10,1964, directedRespondent(1) towithdrawrecognitionfrom theIndependent and (2)to cease givingeffect toits contractof April 1, 1963,with the Independent until the latter wascertifiedby theBoard. But, in a more recent developmenton November 10, 1965, subsequent to the instant hearings,the Court of Appealsfor the Ninth Circuit remanded thecase to the Board for further consideration.N.L.R.B. v.Tonkin Corp. of California,dlbla SevenUp Company ofSacramento,352 F.2d 509, 60 LRRM 2404(C.A. 9). Thiscontract,itmay be noted, would not have expired untilMarch 1, 1965, a date subsequent to the alleged refusal tobargain in Decemberof 1964.The gravamenof theBoard'sdecisionwas thatRespondent assisted the Independent by refusing topermit employees to work until a new contract betweenthe parties had been signed.The remand was predicatedupon the rationale ofAmericanShipBuilding Co. v.N.L.R.B.,380 U.S. 300.Itmay be noted that Boarddecisions reflectingefforts ofthe Union to organize otherbottlersintheSacramento area, their employeesrepresented by other independent labor ortganizations,have likewise not faredwell.N.L.R.B. V. JackW. Sellers,d/b/a Coca-ColaBottling Co.of Sacramento,346 F.2d 625(C.A. 9). andN L.R.B. v. GoldenState BottlingCo., d/b/aPepsi-ColaBottling Companyof Sacramento,353 F.2d 667(C.A. 9). SeeN.L.R.B. v. MarkJ.Gerry,Inc., d/b/a DoveMfg. Co.,355 F.2d 727 (C.A. 9).Be that as it may, and as the matter is presented by the:eneralCounsel,the decision of the Board in the earlierc, se is perforce binding upon me. Although this currenteffortmay ultimately prove to be a nugatory act, I shallproceed to a consideration of the issues htigated herein,having taken notice of the Board's Decision and Order in147 NLRB 401.B. Outline of EventsPrior toNovember 16, 1964, Respondent had acomplement of 23 employees; these were 7 in the plantand 3 in the syrup department and 13 were driver-salemen.The last group was reduced to 12 on the above datebecause of consolidation of the 13 routes to 12. Thecontract with the Independent covered both inside andoutside workers, with the syrup department added in 1964.Much earlier, on April 2, 1963, the Union filed a petitioninCase 20-RC-5409 seekingan election among allproduction and maintenance employees of Respondentincluding sales delivery drivers; this was amended onMay 6,1963,to reflecta unitsolely of sales deliverydriversbut,considerably thereafteron December 17,1964, itwasagainamended toreflecta unit of allproduction and maintenance drivers[sic] including salesdelivery drivers.On October 13, 1964,this following theBoard's Order of June 10, 1964, in147 NLRB401, settingaside the contract with the Independent until a Boardcertificationwas obtained, the Unionwired Respondentand requested recognition,claiming to represent amajority "of your driver employees." On October 19, 1964,Vice President Millard Tonkin replied and furnished ninereasons, set forth hereinafter,why the Union's requestshould be resolved through proceedings before the Board.On November 6, 1964,the Unionfiledan unfair laborpractice charge against Respondent in Case 20-CA-3345.As of November20, 1964,the Union held 19 cards, allsignedduring themonth of November,and,onDecember 8, 1964, it again requested recognition ofRespondent for a production and maintenance unit,including drivers, offering to prove its majority to any thirdparty.On December 16, 1964, counsel for Respondentreplied and refused recognition.The instant unfair labor charge was filed on January 15,1965, as was another representation petition in Case20-RC-6220.This resulted in an election being held onFebruary 26, 1965,inthe two representation cases;objections having been filed thereto, the cases wereordered consolidatedby theRegional Director for hearingwith the instant unfair labor practice complaint.By way of predicate,and asthe courtof appealspointed out in the previous decision involving thisemployer, "The record at bar discloses evidence thatrespondent was inhospitable to any prospect of theTeamsters'Union becoming bargaining representative ofits employees in lieu of the Seven-Up Employees'Union.The recordalsodisclosesevidenceofside-lineproselytizing efforts on the part of the Teamsters'Union,which were intimately interlaced with the events ofApril 1, [1963],in the earlierCompany-Unioncontractnegotiations."Also, in discussing an alleged discriminatory dischargein the case the courtreferredto "respondent's knowledgeofBarwise'seffortsonbehalfofTeamsterrepresentation...."Thus, it is clear that Respondent hadbeen aware for some time of the effortsof the Union toorganize its employees and, vice versa, the interest of thelatter in the Union.Against this background, hespondent took steps in 1964to institute a program of distributorships whereby its SEVEN UP BOTTLING CO. OF SACRAMENTOdriver-salesmenwere to be converted to independentcontractorswith their own distributorships. For thepurposes of this decision, I am assuming that the decisionwas initially made for economic considerations only.After considering and investigating the matter forseveralmonths,PresidentHarryTonkin and VicePresident Millard Tonkin decided in August or Septemberof 1964 to undertake this distributorship program. Inessence, under the proposed arrangement, the distributorswere to purchase merchandise from Respondent and sell itto assigned customers; in addition, the distributors were tolease the trucks from Respondent at a predetermined rate.These are the identical trucks previously operated by thedriver-salesmen and although they could have beenbought, none were.2Several supervisors were assigned to study and analyzethe 13 existing routes. Early in October, a decision wasreached to reduce the routes from 13 to 12 in number, toconvert 10 to distributorships and to retain 2 as driver-salesmen routes; the last decision was predicated upon thebelief that these 2 routes did not lend themselves to thedistributorship concept.This decision was announced to the employees inOctober 1964. They reacted unfavorably to the proposal inalmost every instance and enlisted the aid of the Union. Asnoted, the Union submitted a demand for recognition onOctober 13, 1964, for a unit of drivers and followed this onNovember 6 with an unfair labor practice charge.Respondent had originally intended to convert all 10routes before the start of the busy holiday season inNovember. I find that because of the uniformlyunfavorable reaction, it drastically changed the plan asfollows. Two pilot routes were set up on November 16, onea rural route and the other an urban one. Managementdecided that based on experience with these two pilotroutes they could demonstrate to the men that theirearnings would increase under distributorships. It alsodecided, as President Tonkin testified, that Respondentcould thereby "work out all the kinks and see if therewould be any problems ... if we ran into any real problemsthat we could learn from the pilot operations. At the first ofthe year we would proceed and go ahead with the rest ofthem [the conversions to distributorships]...."He also testified that "About the first of the year wewould make preparations to phase in all the other routes"and that January and February were slow months whichlent themselves to the change rather than the busy monthof December. I find, therefore, that as of October 1964,Respondent, after encountering a hostile reception to itsoriginal plan, decided (1) to abandon the original plan,(2) to establish two pilot routes, and (23) to proceed inJanuary 1965 with a changeover of the other routespredicated upon its experience with the two pilot routes.As Vice President Millard Tonkin testified, "It wasnecessary to interview and screen several applicants toplace them in a position to accept distributorships afterthe holidays ... this would take time and this would nothave been possible until January." It is in this context ofthe prior activity by the Union and the ultimate institution2While it might well be argued that the distributors remainedemployees,that issue is not raised hereinS It is not clear whether the earlier inquiry is barred by Section10(b) In the same light is a purported threat in July 1964 by SalesSupervisorMeyer to employee Roy Helton No unfair laborpractice findings are predicated thereon Similarly, I consider astatementattributed by Helton to Meyer in November 1964 not to611of the distributorships in January and thereafter that theevents under consideration herein took place. The GeneralCounsel does not seriously dispute Respondent's claimthat distributors could and did earn more than drivers.It is also undisputed that all the drivers were ultimatelyterminated for refusal to accept distributorships. Inseveral cases, they were considered unsuitable for the newarrangement or temporarily given other plant assignments.The drivers and their dates of termination are asfollows:Victor V. Fleck, Sr.November 16, 1964Leo KaderlyJanuary 5, 1965Charles RiffleJanuary 5, 1965Howard HillJanuary 13,1965George WymoreJanuary 13,1965Wesley EarlJanuary 14,1965Roy EltonJanuary 22,1965Martin NappenJanuary 29,1965Douglas KahlorFebruary 12, 1965Clyde SmithFebruary 12, 1965C. Interference, Restraint, and CoercionAs background, the record discloses that a group ofRespondent's employees met with representatives of theUnion at a local restaurant in February 1964. Leo Kaderlytestified, and I find, that Vice President Millard Tonkintelephoned later that evening and asked if representativesof the Teamsters had attended. Charles Riffle testifiedsimilarly, and I find, that Millard Tonkin telephoned twodays later, stated that he knew the men had met withrepresentatives of the Teamsters and inquired concerningtheir grievances. No findings of unfair labor practices arepredicated upon these statements which antedate the 6months' statute of limitations in Section 10(b) of the Act.They are relied on, however, to show that Respondent wasaware at the top level of the continued interest of itsemployees in Teamsters representation. The inference isalso warranted that when Respondent, as hereinafter setforth, spoke of outside interests the reference was to theUnion.Clyde Smith, a driver, testified that Sales ManagerEmmett Cantrell questioned him on three or fouroccasions during November and December how he feltabout the Union and how it operated in Fresno [167 milesdistant]. Cantrell admitted that, out of curiosity, he askedSmith in the fall of 1964 if the Seven-Up bottler in Fresnowas still being picketed. Cantrell claimed that he made it apoint never to speak with employees about the Union, buthis admission as to the incident refutes this. In addition,Smith testified that Cantrell addressed a similar inquiry tohim within the first month of his employment byRespondent in June of 1964.3 I have, therefore, creditedSmith and find that he was interrogated by Cantrellconcerning his union activities.As noted, the Union made its original request forrecognition on, October 13, 1964. About the first ofNovember, Sales Supervisor Meyer4 accompanied Smithbe coercive Certain otherincidents arealso so viewedand havenot been treated herein4I find that Meyer and LarryHaynes are supervisorsRespondent does not dispute findingsby the Regional Directorthat theyare Inote further that Respondenttook a similarposition in a notice to employeeson February 4, 1965 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDonhisroute to show him some new stops Theconversationturned toRespondent'scontemplatedchange of the drivers to distributors. Meyer told Smith,according to the latter, that even if the employees went"union that it would only last for one year and then itwould be terminated anyway." Meyer, in essence,admitted the statement.5 I find that this constituted athreat that after 1 year Respondent would terminate itsrecognition of the Union.A meeting of Respondent's employees was held at theTeamster hall on or about October 29, 1964. On thefollowing day, as driver George Wymore drove to workwith Route Supervisor Larry Haynes, Haynes asked howthe union meeting on the previous evening had fared.Shortly thereafter, at the plant, they were joined by driverHoward Hill and Haynes again asked both men the samequestion.Wymore further testified that from time to timethereafter, closely after the holding of union meetings,Haynes would ask him about the meetings. I find thatRespondenttherebyinterrogateditsemployeesconcerning attendance and developments at unionmeetings. It is also readily apparent that Respondentthereby gave its employees the impression that unionmeetings were under surveillance.6Howard Hill testified that he and Supervisor Meyer helda conversation on or about November 1, 1964, concerningthedistributorshipprogram.Hill suggested that theprogram was devised to keep the Union out of the picture.Meyer replied that ". . . they are going to keep the Uniondefinitely out, and we are going into the distributorship."Meyer testified that he did not remember anythingresembling this statement, but elsewhere admitted statingthat the plan might have been devised to keep the Unionout of the plant. I credit Hill and find that Respondentthereby engaged in conduct tending to coerce employeesby announcing its intent through the distributorship planto keep the Union out of the plant.On December 31, 1964, driver Leo Kaderly was engagedin a discussion with Supervisor Haynes after work in thepresenceofRoute SupervisorMeyer and anotheremployee. Kaderly was asked why he refused to accept adistributorship and Kaderly expressed doubts that it wouldbe profitable. Haynes then told Kaderly, according to thelatter, that "We know that you are the leader of this Unionthing and that you are agitating for it."Haynes recalled the discussion but, in effect, placedKaderly in the position of stating that he, Haynes, knewthat Kaderly was the ringleader; he then conceded that hemight have asked Kaderly what was going on because hesaw him engaged in discussions near the barn with theother men. He elsewhere admitted knowledge of the factthatunionmeetingswere taking place. I find hisambiguous response unimpressive and credit Kaderlyherein. I find that Haynes' statement that Kaderly was theleader of the union organizational campaign and wasagitating for it to reasonably amount to a threat of reprisalbecause of union activities.Certain other conduct is attributed to the two Tonkins.Thus, early in December, according to driver Clyde Smith,Smith was called to the office by Vice President MillardTonkin who indicated that Smith could have one of the twohouse routes if he so desired; Smith accepted althoughthis promise was not carried out. Tonkin then stated thathe could not comprehend the basis for the resistance ofthe men to the distributorship program, claiming that theyhad probably "been swayed by an outside influence."This, I find on the entire record, was a reference to theUnion.Tonkin went on to state that he would not be dictated toby any outside influences. He asked if there were any"instigators" in the plant but Smith pleaded ignorance.Tonkin persisted and asked Smith for the names of anyemployees he considered to be instigators. According toSmith, the inquiry was repeated several times.The testimony of Tonkin was not impressive herein.When asked if the made reference to outside influences,he replied that he did not recall using such language; yet,immediately thereafter, he testified that he stated that as abusinessman he could run his business as he chose. Hewas also asked if he said anything about "instigators."Here again, he did not recall using the term, but admittedasking if any persons were "trying to stall the program."Finally, he was refuted by Respondent's own witness,Whitton, as appears below, concerning a query Tonkinmade of Whitton about signing a union card. I thereforecredit Smith herein and find that Tonkin persistentlyinterrogated him on this occasion in an effort to ascertainthe identities of the leaders of the union movement in theplant.As for Whitton, he testified that he signed a Teamstercard on November 18, 1964, as he did, and that MillardTonkin telephoned him on November 22 and asked if hehad signed one. Tonkin testified only that he made a call toWhitton at the suggestion of his attorney and that thelatter,who did not testify herein, discussed the matterwith Whitton. It appears that this was on another occasionfor the purpose of supplying an affidavit. I credit Whittonand find that he was interrogated by Tonkin concerningthe signing of a union card.A week or two later, in December, Vice PresidentTonkin telephoned Clyde Smith. According to the latter,Tonkin asked if Smith had been contacted with respect toany attempts to organize the employees of Respondent.Smith replied in the negative. Tonkin then asked if Smithhad heard anything about the Union and Smith replied thatit had been discussed by some of the drivers.Tonkin supplied what can best be described as afancifulversion of this talk which he admitted wastriggered by the union demand on December 8. It goes asfollows. Smith having previously worked for a bottler inthe Fresno area, Tonkin asked if Smith could fill him inconcerning Respondent's problems; i.e., if "he knewanything about any of the things that were going on, if hecould inform me of any of the details." Tonkin did notrecallwhether there was any conversation about anorganizational campaign, but merely testified that theydiscussed whether there were any "problems."But Respondent was a member of and active in a localtrade association which, indeed, had fostered its interestin the distributorship program and Respondent had longbeen aware of the Union's interest in organizing itsemployees. Moreover, on its face, Tonkin's testimony doesnot constitute a denial of that of Smith. Here, as well, IcreditSmith and find that Tonkin interrogated himSWhile Meyer testified that he meant that the contract wouldthatWymore may have given him a hint about the holding of thebe good for only 1 year, he did notso say to Smith6Haynes, in essence, admitted the inquiries and suggested onlymeetings SEVEN UP BOTTLING CO. OF SACRAMENTO613concerning the union activities of the employees ofRespondent .7Driver Kaderly testified that on January 4, 1965, he wascalled to the office by the two Tonkins. Millard Tonkinstated that he wanted an answer concerning acceptance ofthe distributorship, that he knew that the men had beendiscussing these matters in the vicinity of the barn, that healsowas aware of telephone conversations between thedrivers, and that he would not have anymore of this. I findthat this was manifestly a reference to their union-supported desire and expressed preferenceto remain asdrivers and not be transferred to distributorships.Millard Tonkin testified that he reproached Kaderly onthis occasion for talking with the men during workinghours.8 It is clear, however, that Tonkin predicated hisremark upon Kaderly's conduct prior to the starting hourof 8 a.m., as well as his conduct during mid-afternoonwhen the drivers returned from their routes.More significantly, Tonkin placed this on December 12or 13, after receipt of the second demand for recognitionwhen he knew that Teamsters representatives weretalking with the men and, as he put it, "we understood thatLeo [Kaderly] was very active with the Union, working inthis regard." I find, therefore, that Millard Tonkin, on thisoccasion, in effect threatened Kaderly with reprisals if hedid not desist fromengagingin prounion conversationswith the men. I further find that this was not limited to hisactivityduringworking hours but also to the period prior tothe start of work.Several employees testified as to statements made tothem during January by Plant Foreman Yori. DriverMartin Nappen was asked by Yori why he would notaccept a distributorship; Nappen supplied his reasons.Yori responded that Respondent "would do anything tokeep theunionout, and they wouldn't be doing this if itwasn't for theunion."PlantWorkerDanielHaschke testified that heconversed with Yori on several occasions between JanuaryandMarch 1965. Initially, he asked Yori what washappening to the drivers; Yori responded that they werebeing discharged and Respondent would "start on theplant next."He also asked Yori what would happen if theUnion were selected by the men. Yori replied that VicePresident Millard Tonkin would eventually ascertain whovoted for the Teamsters and that "he [presumably Yori]would have to let them go whether he liked it or not." Yorialso stated that if the men chose the Union, the plantwould be operateduntilstock wasbuilt upand the menwould then be "laid off until neededagain."PlantWorker Orestes Sosa testified that Yori spokewith him on February 25, 1965, the day prior to theelection,and asked how Sosa felt about the Union; Sosapleadedignorance.Yori then stated that Respondent didnot want the Union in the plant and that if it did enter theplant,Respondent would install a timeclock and the menwould have to reporton time.Yori further stated that if theTeamsters entered into the picture, Vice President Tonkinwould put pressure on him, Yon, and that he,would have to exert pressure upon the men.in turn,Yori flatly denied all of the foregoing. Not only were allthree witnesses currently in Respondent's employ, but atleast two were under Yori's supervision. Yori impressedme as being most eager to put his best foot forward inbehalf of his employer. He also disclosed that he hadpreviously lost earnings because of a Teamster strikesome years before. And he contradicted himself in severalrespects; for example, he denied ever discussing overtimewith employees, but shortly thereafter conceded that healmost daily decided which employees would workovertime and proceeded to inform them thereof. Moreover,he admittedly had learned of the union activities.Accordingly, Nappen, Haschke, and Sosa are creditedherein and I find that Respondent threatened employeeswith reprisals for engaging in union activities, as set forthabove.The General Counsel attacks Respondent's conduct attwomeetingswithemployeesonJanuary 21 andFebruary 24, 1965. According to Daniel Haschke, bothTonkins spoke to the men on January 21 concerning theimpending Board hearing in the representation matter.Millard Tonkin stated that they would have a much bettercontract with their own union than with the Teamsters. Hementioned that the Independent Union had beendissolved, a reference to the previous Board decision.Harry Tonkin told the men that they could hire their ownattorney and learn the legal aspects of reorganizing theIndependent. One of the Tonkins also asked if any of thosepresent had signed cards.At the second meeting, on February 24, 2 days beforethe election, according to Haschke, one of the Tonkinsresponded, in answer to a question, that if they rejectedthe Teamsters, the latter being the only union on theballot, they were free to form their own union if they sodesired.MillardTonkin stated that Respondent wasworking a 40-hour week, pointed out that the local RoyalCrown plant was working only every other week and thatRespondent could legally do likewise whether or not theTeamsters was selected as bargaining representative.Other testimony by Orestes Sosa reflects only anexpression of preference for the Independent.9Ifind that Respondent, at either the January 21 orFebruary 24 meeting, suggested that the employees formtheir own union, said that they could have a better contractwith their own union than with the Teamsters, and asked ifany of those present had signed cards.Respondent introduced evidence from Supervisors Yori,Haynes and Meyer, and employees Powell and Palmer, ingeneral refuting Haschke as to the February 24 meetingand all to the general effect that nothing but expressions ofopinion were uttered. Harry Tonkin denied making anyreference to layoffs but conceded that someone mighthave asked a question on the topic. He conceded that hesaid anelection was also being held at the local RoyalCrown plant. Upon a consideration of the foregoing, I findthat other than as found above the evidence does notrNor can it in logic be argued that Respondent,taken bysurprise,wasverifyingtheUnion'sclaimtomajorityrepresentationBecause, as far back as October 19, it hadrejected on nine grounds the Union's first demand for recognition9Kaderly had been transferred to a plant job on November 16.9The versions of the Tonkins, in part, support the foregoing.Millard Tonkin admitted telling the men that they could do as wellor better with the Independent than with any other union,although placing this on February 24. Harry Tonkin testified thatno one was asked if they had signed cards, but Millard Tonkinadmitted that one or the other of the two had done so, againplacing the inquiry on February 24 Harry Tonkin also admittedthat, in response to a question, he stated that if anyone wanted toorganize an independent,theyshouldobtain their own counsel,thus contradicting Respondent's witness, Howell, who testifiedthat it was not mentioned In view of the foregoing and for reasonspreviously stated, the testimony of Haschke has been credited onthese topics299-352 0-70-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreponderate in favor of the General Counsel with respectto the February 24 meeting.Ifind that in the respects heretofore enumeratedRespondent has engaged in conduct violative of Section8(a)(1) of the Act. Indeed, the Board has recently pointedout that systematic interrogation of employees about unionactivitiesduring the sensitive initial stages of anorganizing campaign and for no justifiable purpose servesto impress upon them their employer's hostility to unionrepresentation and thus tends to restrain employees in theexercise of the rights guaranteed by Section 7 of the Act.Koch Engineering Company, Inc.,155 NLRB 1272.D. Unlawful AssistanceAs heretofore set forth, President Harry Tonkin urgesthe employees to form an independent union. In addition,the record discloses the following. The contract with theIndependent, containing both union shop and duescheckoff clauses, terminated on March 31, 1965, totallyaside from the previous order of the Board with respectthereto. Since April 1, 1965, Respondent has continued tomake dues deductions from the wages of its employeespursuant to said contract. This money has been held byRespondent for the account of, but not remitted to, theIndependent, which, according to Vice President MillardTonkin, has made no demand therefor. 10It is axiomatic that under Section 8(a)(3) of the Act aunionshop and dues checkoff cannot be maintainedwithout contractual support therefor. I find that in the tworespects specified herein Respondent has contributedassistanceto the old Independent within the meaning ofSection 8(a)(2) of the Act. SeePenn Cork & Closures, Inc.,156 NLRB 411.E. The Refusal to BargainAppropriate UnitThe complaint alleges, Respondent's answer admits,and I find that all production and maintenance employeesof Respondent, including employees in the fountain syrupdepartment and sales delivery drivers, but excludingindependentdistributors,officeclericalemployees,guards, and supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act.MAJORITY REPRESENTATIONThe complaint alleges that as of December 8, 1964, theUnion was the majority representative of the employees ofRespondent. On that date, Respondent had 22 employees,consistingof 12 drivers, 7 plant employees, and 3 syrupdepartment employees, driver Victor Fleck, Sr., havingbeen terminated on November 16, 1964. Aside from Fleck,the General Counsel has introduced in evidence 18 cardsduly signed and identified. Respondent has not challengedany of these cards with the exception of that of Whitton,signed on November 18, 1964.Respondent does raise the following herein, although itdid not do so in response to the Union's demands forrecognitioninDecember. It points out that onOctober 19. 1964, Field Examiner Dempster of theRegional Office visited Respondent while investigating the11The record discloses that on March 15, 1965, employeesformed the "Seven-Up Employees Union" and that Respondentwas so advised on March 16 1 deem it unnecessary to determineearlier unfair labor practice charge and made a commenteither that the Teamsters lacked a majority or would havetoobtainadditionalcards;thisevidencewasuncontroverted and is credited.Be that as it may, there is substantial evidence that theUnion, on November 20, obtained five additional cards.Thus, totally aside from the card of Whitton, consideredbelow, the Union had cards from 17 of the 22 in the unitwhen it requested recognition of Respondent onDecember 8 and claimed to represent a majority of allproduction and maintenance employees and drivers. I findthat on December 8, 1964, and at all times material herein,the Union has been and now is the representative of theemployees in the above-described appropriate unit withinthe meaning of Section 9(a) of the Act.REFUSAL TOBARGAINAs noted, the Union renewed its demand for recognitionon December 8, 1964, for a plantwide production andmaintenance unit including drivers and offered to prove itsmajority to any third party. This was rejected byRespondent on December 16, in a letter from counselstating as follows:Your pending charge [in Case 20-CA-3345] againstour client of refusal to bargain and the demand whichformed the basis of that charge render the demandcontained in your current telegram inconsistent. Forthis reason, an answer thereto cannot properly begiven until that charge be disposed of by one means oranother.With the foregoing in mind, we must, on behalf of ourclient,refuse your requests and deny that yourepresent a majority of the employees specified. Yourownuncertaintyandvacillationastotheappropriateness of the bargaining unit only emphasizeour original insistence that the appropriate forum forthe resolution of this matter is the National LaborRelations Board.In addition to the foregoing, we reaffirm all of thereasons heretofore given in our client's statement ofposition which was transmitted to you in response toyour earlier demands.As noted, the Union's original request for recognition onOctober 16 was fora unitof drivers only. In its response ofOctober 18, Respondent proposed that the matter beresolved through "appropriate proceedings before theNational Labor Relations Board,"giving ninereasons insupport thereof. These are as follows:1.We already have a collectivebargainingagreement with the Seven-Up Bottling Co. EmployeesUnion, an independent union, which also claims torepresent a majority of our employees.2.You have already heretofore filed a petition foran election with the National Labor Relations Boardand the above contract has been asserted in bar ofthat petition and election.3.Charges were caused to be filed by you beforethe National Labor Relations Board alleging that wehad dominated, unlawfully assisted and interferedwith the Independentunion.These charges went toherein whether this is a new independent or thealterego of theold Independent,viz,Sacramento Seven-Up Employees Union. SEVEN UP BOTTLING CO. OF SACRAMENTOhearing, and the findings in the matter are nowcoming before the Court of Appeals for review, so thatany determinations therein cannot be consideredfinal.4.Until there is a final determination in theFederal Appellate Court regarding the status of theindependent union and our relation to it, we are boundto respect the obligations contained in the collectivebargaining contract with that union which require us,among other things, to recognize it and no other unionas the representative of our employees.5.Pending such final determination, the matter ofyour petition for a representation election is, ofcourse, stayed and held in abeyance subject toappropriate determination at the appropriate time.6.Seriousquestionsexistregardingthedetermination of the appropriate employee unit forrepresentation.7.Thereexistfordeterminationquestionsconcerning the status of minor supervisors and theirincludability within or excludability from the unit orunits determined to be appropriate.8. It is probable that a serious question existsconcerning the status of drivers: whether they areactually employees or independent contractors.9.We have reason to question, in good faith, yourassertion that you represent the majority of ourdrivers.Respondent then continued its antiunion campaign, asdetailed above. Employees were warned that the identityof union leaders was known, and efforts were made toascertain the identity of the "instigators" of the unionmovement. This conduct was participated in by theTonkins personally. Threats of economic reprisals weremade while ostensibly briefing the men concerning theimpending election and efforts were made to ascertain theidentity of card signers. Respondent in effect suggestedthat the employees could reactivate their independentunion.This conduct, some of it following receipt of theDecember 8 demand, demonstrates that Respondent wasnot motivated by a good-faith doubt of majority but ratherwas endeavoring to coerce the employees to abandon theirattempt to obtain representation by the Union.Needless to say, Respondent's denial of recognitionbecause of the pending case before the Board does notconstitute a defense.N.L.R.B. v. Dubo ManufacturingCorp.,353 F.2d 157 (C.A. 6). In addition, this is a reasonother than a doubt of union majority.Respondent makes the point that Employee OliverWhitton told Millard Tonkin he signed a card merely forthe "purposes of the ensuing election." Initially, thisaffected at best only the card of Whitton. The testimony ofWhitton, a witness for Respondent, discloses only thatother employees allegedly told him that there would be anelection before negotiations would commence. However,the card on its face states only that it authorizes the unionto represent the signer in negotiations, and it is silent as toany elections. Whitton was not a backward individual andI therefore consider it probative.Jas. H. Matthews & Co. v.N.L.R.B.,354 F.2d 432 (C.A. 6). And, in any event, theUnion has a substantial majority independently of his card.Although this was never advanced to the Union as a" Excluding the card of Victor Fleck who was discharged onNovember 16, 1964, this would leave a total of 17 or 18 cards outof 22, depending on the use of the card of Whitton12As I construe the position of the General Counsel, it is that as615basis for declining recognition, Respondent now points tocertain statements allegedly made by Field ExaminerDempster of the Regional Office. As found, DempstervisitedRespondent on November 19 while investigatingthe earlier charge and made a comment to the generaleffect that the Teamsters lacked a majority. No figureswere given. But the fact is that on November 20, the Unionobtained fivemore cards. Assuming that Respondentmight have had some cause on November 19 to doubt theUnion'smajority, I fail to see how this becomes aperpetual defense for all time thereafterand against allsubsequent developments.Respondenteven chose to peg its refusal onDecember 16 to a reaffirmation of its former refusal plustwo grounds,viz,the pending unfair labor practice chargeand the change in unit from a driver unit to a plantwideunit inwhich the Union had 19 cards."Respondent has not shown that it made any effort toascertain the circumstances under which the cards weresigned, except in the case of Whitton, and there is noevidence that the cards on December 8 representedanything other than a substantial bona fide majority. SeeN.L.R.B.v.Cumberland Shoe Corp.,351F.2d 917(C.A. 6). 12Nor does the fact that a representation petition has beenfiledexcuse an employer from the statutory duty torecognize and bargain with the representative designatedby a majority of its employees.N.L.R.B.v.W.T. GrantCompany,199 F.2d 711 (C.A. 9), cert. denied 344 U.S. 928,andN.L.R.B. v. Samuel J. Kobritz, d/b/a Star BeefCompany, 193F.2d 8 (C.A. 1).With reference to Respondent's claim that the Unionwas vacillating with respect to the unit, the fact is that theUnion came forward with a specificclaimfor a plantwideunit, in essence the same unit for which Respondent hasrecognized the Independent and manifestly a commonlyfound appropriateunit.On the posture most favorable toRespondent. a good-faith but erroneous doubt as to theappropriateness of a unit is not a defense to a refusal tobargain.United Aircraft Corporation (Hamilton StandardDivision) v. N.L.R.B.,333 F.2d 819 (C.A. 2), cert. denied380 U.S. 910. And this is all the more so where anemployer is unlawfully trying to discourageunionization.SeeN.L.R.B. v. Primrose Super Market,353 F.2d 675(C.A. 1).Ifind,therefore, that as of December 8Respondent had an obligation to recognizeand bargainwith the Union concerning terms and conditions ofemployment.N L.R.B. v. Fred Snow, et al., dlbla Snow &Sons,308 F.2d 687 (C.A. 9).As of that date, the distributorshipplan was in anexperimental stage, as found above, with two pilot routeshaving been started on November 16. It is now establishedthat the destruction of unit jobs is a subject of mandatorybargaining with the bargaining representative.N.L.R.B. v.Fibreboard Paper Products Corp.,379 U.S. 203. To thecontrary, on December 16, 1964, Respondent rejectedrecognition, ignored the Union, and in January commencedthe changeover of its drivers to distributorships.As of December 8, all of the 10 names in the complaintexcept Victor Fleck, Sr., were still employees althoughthere had been some shift of duties. It is clear, and I findunder the circumstances present here, with Respondentof December 8, 1964, therewere no permanentindependentcontractors but only driver-employees concerning whom therewas a duty to bargain with the majority representative 616DECISIONSOF NATIONALLABOR RELATIONS BOARDon notice of the drivers' interest in the Union sinceOctober 13, that the refusal of recognition perforceconstituted a refusal to bargain with the Union concerningthe employment of its driver-employees.Fortifying this view is the fact that Respondent hadknown of the current union activity of its drivers at leastsince October 13 and that the two pilot routes were notstarted until November 16, and at that on an experimentalbasis.Between November 16 and February 1965, somechanges were made in the plan, one of which, althoughdescribed by Harry Tonkinas minor, involved a change incompensation. I find, therefore, on the entire record, thatthe Union's request to bargain on December 8 was notmade with respect toa fast accomplibut with respect to avery alive and current state of affairs which was notfinalized by Respondent for several months thereafter.Ifind that Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) on and afterDecember 16, 1964, and derivatively 8(a)(1) of the Act,except in the case of Fleck who was terminated prior to therefusal to bargain. SeeJas. H.Matthews& Co. v.N.L.R.B., supra.Ideem it unnecessary to pass upon theallegation that there has been a violation of Section 8(a)(3)as the remedy hereinafter proposed would be identical.Blue Cab Company, et al.,156 NLRB 489.If, as I view it, there was an unlawful and continuingrefusaltobargainwith the Union on and afterDecember 16, 1964, there obviously could not have been aquestion concerning representation at the time of theholding of the election in February. It is accordinglyrecommended that, as urged by the General Counsel, therepresentation petition be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.It isrecommended that Respondent reinstate to theirformer positions all persons terminated as a result ofconversion of their positions to those of independentcontractors,making them whole for any loss of paysuffered by reason of said loss of employment. This loss ofpay, based upon earnings which each would normally haveearned as wages from the date of his termination to thedate of the offer of reinstatement, shall be computed on aquarterly basis in the manner established by the Board inF.W.Woolworth Company,90NLRB 289. Interestthereon at the rate of 6 percent per annum shall be added.See IsisPlumbing & HeatingCo., 138 NLRB 716.Excluded from this recommendation is Victor Fleck,Sr.,who was terminated on November 16, 1964, prior tothe refusal to bargain. The record discloses that DouglasKahlor was offered a position as driver on or aboutAugust 6, 1965, and rejected it. Accordingly, in his case, itis recommended only that Respondent make him whole forhis loss of earnings up to that date. Martin Nappen,formerly a driver, was reinstated on June 28, 1965, but notto his original position; accordingly, he is placed togetherwith the others to be restored to their former positions andmade whole.I shall also recommend that Respondent recognize theUnion as the representative of its employees in the above-describedappropriateunit;that,uponrequest,Respondent be ordered to bargain with said Unionconcerning rates of pay, wages, hours, and other terms andconditions of employment; and that, if an understanding isreached, it be embodied in a signed agreement.In providing this remedy, I have taken note of the factthatRespondent still owns all of its trucks and thatno captial investment is required on its part. Theindependent contractors perform the same work as theformer employees and the conditions of its performanceare not, in any meaningful sense, different from those thatpreviously existed and still exist on two routes. Indeed, theonly real result is that these employees would now all bepaid on a salary basis instead of realizing the differencebetween the purchase and sales price of the beverages.Itisalsorecommended that Respondent ceasededucting dues from the Independent and that it return toitsemployees the amounts now held in escrow plusinterest at the rate of 6 percent.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Tonkin Corp. of California, d/b/a Seven Up BottlingCo. of Sacramentois anemployer within the meaning ofSection 2(2) of the Act.2.Chauffeurs, Teamsters & Helpers Local No. 150,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen& Helpers of America is a labororganizationwithin the meaning of Section 2(5) of the Act.3.Allproductionandmaintenance employees ofRespondent, including employees in the fountain syrupdepartmentand salesdelivery drivers, but excludingindependentdistributors,officeclericalemployees,guards, and supervisors constitutea unitappropriate forthe purposes of collective bargaining within themeaningof Section 9(b) of the Act.4.Chauffeurs, Teamsters & Helpers Local No. 150,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of Americahas been sinceDecember 8,1964,andnow is, the exclusiverepresentative of the employees in the above-describedappropriate unit withinthe meaningof Section 9(a) of theAct.5.By refusing on and after December 16, 1964, torecognize and bargain with the Union, and by unilaterallychanging the status of its driver-employees to distributors,Respondent has engaged in unfair labor practices withinthe meaningof Section 8(a)(5) of the Act.6.By urging its employees to form an independentunionand by checking off dues without any contractualsupport therefor in behalf of Sacramento 7-Up Employees'Union, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(2) of the Act.7.By terminating Leo Kaderly and Charles Riffle onJanuary 5;HowardHillandGeorgeWymore onJanuary 13;Wesley Earl on January 14; Roy Elton onJanuary 22; Martin Nappen on January 29; and Douglas SEVEN UP BOTTLING CO. OF SACRAMENTO617KahlorandClydeSmithonFebruary 12,1965,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.8.By the foregoing conduct, by interrogatingemployeesconcerningtheirunionactivities,bythreatening to withdraw recognition of the Union after 1year if certified, by giving employees the impression thatunionmeetingswere under surveillance, by tellingemployees that its distributorship plan was a device tokeep the Union out of the plant, by threatening reprisalsfor engaging in union activities, by questioning employeesas to the identities of union leaders in the plant, byinterrogating employees whether they had signed unioncards and by stating that the employees could form theirown independent union and obtain a better contract thanwith the Union, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.10.Respondent has not otherwise engaged in unfairlabor practices.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended thatRespondent,TonkinCorp.ofCalifornia, d/b/a Seven Up Bottling Co. of Sacramento,Sacramento, California, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain with Chauffeurs,Teamsters& Helpers Local No. 150, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America as the exclusive representative of itsproductionandmaintenanceemployees includingemployees in the fountain syrup department and salesdelivery drivers, but excluding independent distributors,office clerical employees, guards, and supervisors withrespect to wages, hours, and other terms and conditions ofemployment and from unilaterally changing the status ofits driver-employees to that of distributors or independentcontractors without prior bargaining with the above-namedUnion.(b) Checking off of dues of employees in behalf ofSacramento 7-Up Employees' Union.(c) Interrogatingemployeesconcerningunionactivities; threatening to withdraw recognition of theUnion after 1 year if certified; giving employees theimpression that union meetings were under surveillance;telling employees that its distributorship plan is a device tokeep the Union out of the plant; threatening reprisals forengaging in union activities; questioning employees as tothe identities of union leaders in the plant; interrogatingemployees whether they had signed union cards; statingthat employees could obtain a better contract with theirown independent union than with the Union; or in anyothermanner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form labor organizations, to join or assistChauffeurs, Teamsters and Helpers Local No. 150, IBT,or any other labor organization, to bargain collectivelythrough representatives of their own choosing and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, andto refrain from any and all such activities except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section 8(a)(3) ofthe Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with Chauffeurs,Teamsters & Helpers Local No. 150, IBT, as the exclusiverepresentative of the employees in the above-describedappropriate unit with respect to rates of pay, wages, hoursof work, or other terms and conditions of employment andifanunderstandingisreached,embody suchunderstanding in a signed agreement.(b)Reinstate the sales-driver operation previouslyperformed by its employees and offer to those employeeswho lost employment because of the abandonment of thisoperation immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice toseniority or other rights and privileges, and make themwhole for any loss of pay suffered in the manner set forthin the section above entitled "The Remedy."(c)Restore to its employees the dues checked off sinceApril 1, 1965, in behalf of Sacramento 7-Up Employees'Union.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Post at its plant at Sacramento, California, copies ofthe attached notice marked "Appendix."13 Copies of saidnotice, to be furnished by the Regional Director forRegion 20, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondentto insurethat said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. 1411 In the eventthatthisRecommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a TrialExaminer" in thenoticeIn the furtherevent that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "" In the eventthatthisRecommended Order is adopted by theBoard,this provisionshall be modified to read "Notify saidRegionalDirector, inwriting, within10 days from the date of thisOrder, whatsteps Respondenthas taken to comply herewith."APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL recognize and bargain collectively withChauffeurs,Teamsters&Helpers Local No. 150,International Brotherhood of Teamsters,Chauffeurs, 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarehousemen& Helpers of America as theexclusiverepresentativeofourproduction andmaintenance employees, including employees in thefountain syrup department and sales delivery drivers,but excluding independent distributors, office clericalemployees, guards, and supervisors, with respect torates of pay, wages, hours of work, or other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signedagreement.WE WILL reinstate our sales-driver operation andoffer immediate and full reinstatement to their formerorsubstantiallyequivalentpositionswithoutprejudice to seniority or other rights and privileges tothe employees named below and we will make themwhole for any loss of pay suffered by reason of ourdiscrimination against them.Leo KaderlyWesley EarlCharles RiffleRoy HeltonHoward HillMartin NappenGeorge WymoreClyde SmithWE WILL make whole Douglas Kahlor for any lossof pay suffered by reason of his loss of employment upto August 6,1965.WE WILL restore to our employees the dueschecked off since April 1, 1965, on behalf ofSacramento 7-Up Employees' Union.WE WILL NOT make dues deductions in behalf ofSacramento Seven-Up Employees' Union withoutcontractual support therefor.WE WILL NOT interrogate employees concerningunion activities, threaten to withdraw recognition ofChauffeurs, Teamsters & Helpers Local No. 150,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America after 1 year ifcertified, give employees the impression that unionmeetings are under surveillance, tell employees thatour distributorship plan is a device to keep the above-named Union out of the plant, threaten reprisals forengaging in union activities, question employees as tothe identities of union leaders in the plant, interrogateemployees whether they had signed union cards andstate that employees can form their own independentunion and obtain a better contract than with theabove-named Union.WE WILL NOT in any othermannerinterfere with,restrain,or coerce our employees in the exercise oftheirrighttoself-organization,toform labororganizations, to join or assist Chauffeurs, Teamsters& Helpers Local No. 150, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpersof America or any other labor organization, to bargaincollectively through representatives of their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aidor protection, and to refrain from any or all suchactivities, except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named or any other labor organization.TONKIN CORP. OFCALIFORNIA, D/B/A SEVENUP BOTTLING CO. OFSACRAMENTO(Employer)DatedBy(Representative)(Title)Note:We will notify the above-namedemployees, ifpresentlyserving inthe Armed Forces of the United Statesof their right to fullreinstatementupon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This noticemustremain posted for 60 consecutive daysfrom the date ofposting andmust not be altered, defaced,or covered by any othermaterial.If employees have anyquestion concerningthis noticeor compliance withits provisions, they may communicatedirectly with the Board'sRegionalOffice, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 556-3197.